Name: Commission Regulation (EEC) No 1957/89 of 30 June 1989 fixing for the 1989/90 marketing year the minimum price to be paid to producers for tomatoes and the amount of production aid for processed tomato products
 Type: Regulation
 Subject Matter: plant product;  prices;  foodstuff;  economic policy
 Date Published: nan

 1 . 7 . 89 Official Journal of the European Communities No L 187/ 109 COMMISSION REGULATION (EEC) No 1957/89 of 30 June 1989 fixing for the 1989/90 marketing year the minimum price to be paid to producers for tomatoes and the amount of production aid for processed tomato products unrepresentative ; whereas the production aid for these products must be calculated by reference to a price based on the Community market price ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas Article 1 ( 1 ) of Council Regulation (EEC) No 989/84 (% as last amended by Regulation (EEC) No 2246/88 (^ fixed as the guarantee threshold for each year a quantity of processed tomato products corresponding to 4 700 000 tonnes of fresh tomatoes ; whereas Community production calculated in accordance with Article 2 (2) of that Regulation does not exceed the threshold for the 1988/89 marketing year and the production of each group of tomato-based products is not higher than the quantity specified in the second subparagraph of Article 1 ( 1 ) of the same Regulation ; Whereas the minimum price to be paid to producers in Spain and Portugal and the production aid for the products obtained shall be determined as provided for in Articles 1 1 8 and 304 of the Act of Accession of Spain and Portugal ; whereas the representative period for determi ­ ning the minimum price for tomatoes intended for certain uses is laid down in Council Regulation (EEC) No 461 /86 of 25 February laying down, on account of the accession of Spain and Portugal, rules on the production aid system in respect of processed fruit and vegetables (8) ; whereas as a consequence of Article 1 (2) of that Regula ­ tion no production aid can be paid during the transitional period for preserved whole peeled tomatoes and frozen whole tomatoes obtained from the San Marzano variety grown in Portugal ; Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 1 25/89 (2), and in particular Articles 4 (4) and 5 (5) thereof, Whereas Council Regulation (EEC) No 2243/88 of 19 July 1988 on temporary measures for production aid to processed tomato products (3), as amended by Regulation (EEC) No 1 1 26/89 (4), fixed the specific quantities for which the aid can be granted ; Whereas Council Regulation (EEC) No 1277/84 of 8 May 1984 laying down general rules for the system of produc ­ tion aid for processed fruit and vegetables (*) contains provisions as to the methods for determining the produc ­ tion aid ; Whereas, under Article 4 ( 1 ) of Regulation (EEC) No 426/86, the minimum price to be paid to producers is to be determined on the basis of, firstly, the minimum price applying during the previous marketing year, secondly, the movement of basic prices in the fruit and vegetable sector and, thirdly, the need to ensure the normal marketing of fresh products for the various uses ; Whereas Article 5 of Regulation (EEC) No 426/86 lays down the criteria for fixing the amount of production aid ; whereas account must, in particular, be taken of the aid fixed for the previous marketing year adjusted to take account of changes in the minimum price to be paid to producers, the non-member country price and, if neces ­ sary, the pattern of processing cost assessed on a flat- rate basis ; whereas, in respect of tomato concentrates, preserved whole peeled tomatoes and tomato juices the volume of imports makes the non-member country price Whereas Articles 118 (3) (b) and 304 (3) (b) of the Act of Accession of Spain and Portugal provide that the grant of production aid to tomato-based products is to be limited to specific quantities ; whereas to ensure equitable allo ­ cation of raw material to each of the production regions of the Community, it should be laid down that tomatoes grown in a specific region only attract production aid when processed in that region ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 118, 29. 4. 1989, p. 29 . (3) OJ No L 198, 26. 7. 1988 , p. 14. f) OJ No L 103, 16 . 4 . 1984, p . 19 . 0 OJ No L 198, 26. 7 . 1988 , p . 20 . (8) OJ No L 53, 1 . 3 . 1986, p . 15 . (4) OJ No L 118, 29. 4. 1989, p . 31 . 0 OJ No L 123, 9 . 5. 1984, p . 25 . No L 187/110 Official Journal of the European Communities 1 . 7 . 89 HAS ADOPTED THIS REGULATION : Article 1 For the 1989/90 marketing year : (a) the minimum price referred to in Article 4 of Regula ­ tion (EEC) No 426/86 to be paid to producers for the products listed in Annex I ; and (b) the production aid referred to in Article 5 of the same Regulation for the products listed in Annex II shall be as set out in the said Annexes. Article 2 Where processing takes place outside the Member State in which the produce was grown, such Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX I Minimum price to be paid to producers Product ECU/100 kg net ex producer for products grown in : Spain Portugal OtherMember States Tomatoes intended for the manufacture of : I (a) tomato concentrate 7,041 7,261 8,911 (b) preserved whole peeled and unpeeled tomatoes or frozen whole peeled tomatoes : I \  the San Marzano variety 11,157  14,752  the Roma and similar varieties 9,251 8,654 11,349 (c) preserved non-whole peeled and unpeeled tomatoes and non-whole frozen peeled toma ­ toes 7,718 7,151 8,911 (d) tomato flakes 9,251 8,654 1 1,349 (e) tomato juice 7,041 7,261 8,911 No L 187/ 1111 . 7. 89 Official Journal of the European Communities ANNEX II Production aid Product ECU/100 kg net ex producer for products grown in : Spain (') Portugal (') Other Member States (2) 1 . Tomato concentrates with a dry weight content of 28 % or more but less than 30 % 20,710 22,011 31,772 2. Preserved whole peeled tomatoes : (a) of the San Marzano variety 6,633  11,444 (b) of the Roma and similar varieties 5,092 4,244 8,071 3. Unpeeled whole preserved tomatoes of the Roma and similar varieties 3,564 2,971 5,650 4. Frozen whole peeled tomatoes : \\ (a) of the San Marzano variety 6,633  11,444 (b) of the Roma and similar varieties 5,092 4,244 8,071 5 . Preserved peeled tomatoes, non-whole or in pieces 3,463 2,886 5,488 6. Unpeeled preserved tomatoes, non-whole or in pieces : (a) with a dry weight content of 4,5 % or more but less than 7 % 2,770 2,309 4,390 (b) with a dry weight content of 7 % or more but less than 9 % 3,463 2,886 5,488 (c) with a dry weight content of 9 % or more but less than 1 1 % 4,156 3,463 6,586 (d) with a dry weight content of 1 1 % or more but less than 1 4 % 4,848 4,040 7,683 7. Non-whole frozen peeled tomatoes 3,463 2,886 5,488 8. Tomato flakes 68,914 73,244 105,724 ' 9 . Tomato juice with a dry weight content of 7 % or more but less than 12% : (a) with a dry weight content of 7 % or more but less than 8 % 5,356 5,692 8,217 (b) with a dry weight content of 8 % or more but less than 10 % 6,427 6,831 9,860 (c) with a dry weight content of 10 % or more 7,856 8,349 12,051 10. Tomato juice with a dry weight content of less than 7 % : (a) with a dry weight content of 5 °/o or more 4,285 4,554 6,574 (b) with a dry weight content of 3,5 % or more but less than 5 % 3,392 3,605 5,204 (') The amounts shown in this column are applicable only when the products are processed in Spain or Portugal repectively. In cases where such products are processed outside Spain or Portugal, no production aid is applicable. (2) The amounts shown in this column are applicable only when the products are processed in a Member State , other than Spain and Portugal.1n cases where such products are processed in Spain or Portugal , no production aid is applicable.